number release date uil legend n date date2 local number person to contact - identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court ___ dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you have failed to provide documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by lr c sec_6001 and the regulations thereunder based upon these reasons we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to datei1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office local taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez tax_exempt_and_government_entities_division uil date department of the treasury internal_revenue_service te_ge division taxpayer_identification_number number tax_year s ended person to contact id number agent contact numbers telephone dear we are sending you this letter to explain why we are proposing to revocate the organization’s tax-exemption currently your organization is tax exempt under sec_501 c of the internal_revenue_code we have made several attempts to contact your organization and request information to complete our examination we never received any documents that we requested we are proposing the effective date of the revocation to be the first day of the year under examination we have enclosed form_6018 consent to proposed adverse action if you agree with the proposed action you will need to return a signed copy within days of the date of if we do not hear from you we will proceed with the revocation unagreed this letter if you want to have a representative you must file a power_of_attorney in order for your representative to receive or inspect confidential information you may use form_2848 power_of_attorney and declaration of representative for this purpose if you have any questions you may call me at the above number enclosure form_6018 form 886-a thank you for your cooperation revenue_agent sincerely form 886-a name of taxpayer year period ended explanation of items schedule no or exhibit name of organization december issues - the proposed revocation is based on the organization not providing any records that were requested for examination the organization has not responded to several of our requests the power_of_attorney initiated contact with us after the organization received our form_6018 consent to proposed action - sec_7428 we have been informed by a special_agent from cid that the organization is no longer operating facts - we have tried to contact the organization date date date and date we also tried to contact associated members of the organization on date date and date regarding our request to examine the organization’s books_and_records for the year s indicated above the books_and_records were never provided to us law - internal_revenue_code sec_6001 notice or regulations requiring records statements and special returns states in part every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title code sec_7602 examination of books and witnesses states in part the following for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized- to examine any books papers records or other data which may be relevant or material to such inquiry sec_1_6033-2 of the income_tax regulations provides in part that every organization exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status failure to comply with our request for information could result in the loss of your tax-exempt status government’s position - since the organization will not provide us with the documents requested we are proposing revocation taxpayer’s position - do not agree department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer year period ended explanation of items schedule no or exhibit name of organization december conclusion - based on the organization’s refusal to provide us the records we have requested we are proposing revocation of the organization's exempt status under sec_501 of the internal_revenue_code effective january the first day of the year under examination the proposed effective date of the revocation is january the organization will not continue to qualify for tax exemption under sec_501 form 886-a page of department of the treasury - internal_revenue_service
